DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-20 have been examined.

Claim Analysis - 35 USC § 101
Claims 1-20 have been analyzed under 35 U.S.C. 101. The claims are at some level directed to an abstract idea in the field of commercial interactions, but are specifically dependent on technology to implement the claimed invention, notably on the specifics of the token provider selection interface.  The claims do not merely amount to using computers and telecommunications to implement an essentially non-technological set of business operations that could be performed without such technology.  Therefore, claims 1-20 are patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Patent 9,436,942) in view of Linden et al. (U.S. Patent 6,360,254), Cohen et al. (U.S. Patent Application Publication 2003/0050885), and official notice.  As per claim 1, White discloses a computing system, namely server 320 in communication with at least two other devices (Figure 3; column lines 37-66), and discloses processors and device memories, the memories able to store software and other logic, the logic having the form of instruction signals and/or data that may be applied to affect the operations of a processor (column 4, lines 36-53); hence the computing system comprises: a processor and a memory coupled to the processor, the memory storing instructions that when executed, configure the processor to perform operations; a communications module coupled to the processor is at least obvious, as requisite to enable to communication disclosed by White to take place.  White discloses receiving, via a client device, a request to process an order of a gift card (a form of value storage token) (Abstract; column 2, line 65, through column 3, line 8; column 5, lines 8-22).  White does not expressly disclose that the request indicates ordering parameters identifying one or more supported token providers in connection with the value storage token and a messaging address associated with a recipient entity for the value storage token.  However, White does disclose that, essentially, the consumer sends the provider the cellular telephone number, email address, etc., of the recipient (column 9, lines 48-55); and the predetermined merchant reflected on the variable gift card (column 5, lines 8-22) can qualify as a supported token provider.  This is because White discloses merchants as providing stored value tokens (column 4, lines 23-30; column 8, lines 45-50; column 10, lines 23-53).
White does not expressly disclose sending, to the messaging address associated with the recipient entity, a first message including a unique link for accessing a token provider selection interface; detecting activation of the unique link by the recipient entity, and in response to detecting activation of the unique link by the recipient entity, providing, on a computer device associated with the recipient entity, the merchant/token provider selection interface.  White does disclose sending a message including a link (not expressly specified as unique), such that when the grandson (recipient) selects the link, he can search a list of any merchant that is in the service provider’s catalog or that the service provider has a business relationship with (column 5, lines 39-63), implying activation of the link and, in response, providing, on a computer device associated with the recipient entity, the merchant/token provider selection interface.  It is well-known for links to be unique, as taught by Linden (Abstract; column 3, lines 31-37; column 3, line 56, through column 4, line 5; column 7, lines 11-22).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing for the instructions to configure the processor to carry out these operations, the link being unique, for at least the obvious advantage of providing to the recipient entity a selection interface specific to the gift card sent to him, and/or to his circumstances.
White does not disclose that providing the token provider selection interface includes presenting only the one or more supported token providers as selectable options via the token provider selection interface, but Cohen et al. (U.S. Patent Application Publication 2003/0050885) teaches providing a list of valid choices to a user interface, so that the user interface could display only the valid choices in some form, or graying out and making options which are not supported for this user non-selectable (paragraph 31).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing for the instructions to configure the processor to present only the one or more supported token providers as selectable options via the token provider selection interface, for at least the stated advantage of stopping a user (here, the recipient) from executing any restricted commands, and the obvious advantage of sparing the recipient from the frustration of trying to select a merchant/token provider which appears to be selectable, but is not.
White discloses in response to receiving the selection of a merchant/token provider, processing a transaction associated with the order of the value storage token, and making a gift card available to the recipient entity (column 5, line 39, through column 6, line 36; column 6, lines 57-66; column 10, lines 23-53; Figures 2, 3, and 5).  White does not expressly disclose obtaining a digital representation of the value storage token, but official notice is taken that digital representations are well-known, and since of the value storage token (gift card) is made available electronically, and is not a physical gift card (ibid.), it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing to obtain a digital representation of the value storage token, for the obvious advantage of making it possible to make a gift card available to the recipient entity as recited.
White does not disclose sending the digital representation of the value storage token to the messaging address (email) associated with the recipient entity, but Linden, for example, teaches sending links to users in email documents (column 4, lines 6-11; column 7, lines 11-22).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing to send the digital representation of the value storage token to the messaging address associated with the recipient entity, for the stated advantage (Linden, column 4, lines 6-11) of reducing the likelihood that unauthorized users obtain access to private URLs, or, by analogy, other confidential information, and for at least the obvious advantage of making the digital representation of the value storage token conveniently available to the recipient entity.
As per claim 5, White does not disclose that the unique link has an associated expiry time and that the token provider selection interface is accessible via the unique link only before the expiry time, but Linden teaches tokens and associated links (URLs) which have associated expiry times, such that the particular page corresponding to the link interface is accessible via the unique link only before the expiry time (column 5, lines 22-41).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing for the unique link to have an associated expiry time and for the token provider selection interface to be accessible via the unique link only before the expiry time, for at least the stated advantages of enhancing security by limiting the utility of a valid link that is discovered by improper means, and by reducing the number of valid tokens.
As per claim 11, this is a method claim parallel to computing system claim 1, and therefore obvious on the same grounds set forth above with regard to claim 1.
As per claim 15, this is parallel to claim 5, and therefore obvious on the same grounds set forth above with regard to claim 5.  
Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over White, Linden, Cohen, and official notice as applied to claim 1 (for claims 2 and 3) and claim 11 (for claims 12 and 13) above, and further in view of Lin et al. (U.S. Patent Application Publication 2017/0046651).  As per claim 2 and parallel claim 12, White does not disclose establishing a communication connection with a token provider server system associated with the selected token provider through an application programming interface (API) for the selected token provider, wherein obtaining the digital representation of the value storage token associated with the order comprises generating one or more API calls for requesting to obtain the digital representation of the value storage token.  However, Lin teaches making API calls to the computer system of an e-commerce retailer (such as Amazon or Starbucks) to request and obtain a digital representation of a value storage token (pre-paid digital gift card) (paragraphs 162, 163, 174, and 175; Figure 6).  Official notice is taken that it is well known for the computer systems of e-commerce retailers such as Amazon or Starbucks to be servers.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing to establish a communication connection with a token provider server system associated with the selected token provider through an application programming interface (API) for the selected token provider, wherein obtaining the digital representation of the value storage token associated with the order comprises generating one or more API calls for requesting to obtain the digital representation of the value storage token, for at least the obvious advantage of readily obtaining, by well-known technology, an appropriate value storage token of a desired token provider.
As per claim 3 and parallel claim 13, Lin teaches having a pre-paid digital gift card loaded with a balance consistent with a financial award, and in particular with the referral reward of $50, a particular denomination (paragraphs 162, 163, 174, and 175).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing for one of the one or more API calls to define a requested denomination associated with the value storage token, for at least the obvious advantage of causing the denomination of the value storage token to be the desired amount. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over White, Linden, Cohen, and official notice as applied to claim 1 (for claim 6) and claim 11 (for claim 16) above, and further in view of Schimke et al. (U.S. Patent Application Publication 2018/0053243).  White does not expressly disclose that processing the transaction associated with the order of the value storage token comprises posting, to a customer account associated with the client device, a charge in connection with the order, but Schimke teaches charging a gift sender’s account for a gift given to a recipient (paragraphs 53, 54, 64, and 65; Figure 5C).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing for processing the transaction associated with the order of the value storage token to comprise posting, to a customer account associated with the client device5, a charge in connection with the order, for such obvious as arranging payment for the gift card, and providing records of charges for gifts.    
Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White, Linden, Cohen, and official notice as applied to claim 1 (for claims 7 and 8) and claim 11 (for claims 17 and 18) above, and further in view of Stone et al. (U.S. Patent Application Publication 2017/0316491).  As per claims 7 and 17, White does not expressly disclose that the digital representation of the value storage token comprises a machine-readable code, but Stone teaches that a recipient’s virtual gift card code may be displayed as a 1D- or 2D-bar code (paragraphs 89 and 97), and may be entered into a computer, and in particular, may be scanned in embodiments in which an email or webpage includes a barcode (paragraph 90).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing for the digital representation of the value storage token to comprise a machine-readable code, for at least the obvious advantage of enabling the value storage token to be read by a computer of a merchant for an on-line transaction, or otherwise by a computer or someone receiving some or all of the stored value.
As per claims 8 and 18, White does not disclose that the order parameters define a denomination for the value storage token, but Stone teaches the purchaser of a virtual gift card or cards entering denominations (paragraph 119; Figures 9 and 12).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing for the order parameters to define a denomination for the value storage token, for the obvious advantage of enabling a purchaser to select a virtual gift card in accordance with the degree of his generosity, and his capacity to afford to make a gift or gifts. 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over White, Linden, Cohen, and official notice as applied to claim 1 (for claim 9) and claim 11 (for claim 19) above, and further in view of Chu et al. (U.S. Patent Application Publication 2005/0165641).  White does not disclose that the digital representation of the value storage token is included in a second message that is sent to the messaging address associated with a recipient entity, the second message including an indication of a sender of the value storage token, but Chu teaches sending a message to a gift certificate recipient’s e-mail address (messaging address associated with the recipient entity), the second message including an indication of a sender of the value storage token (gift certificate) (paragraph 91).  Official notice is taken that it is well known to send multiple messages to the same recipient.  (It is also noted that claims 9 and 19 do not explicitly require that the second message be distinct from the first message.)  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing for the digital representation of the value storage token is included in a second message that is sent to the messaging address associated with a recipient entity, the second message including an indication of a sender of the value storage token, for at least the obvious advantage of enabling a recipient to know who has sent him a value storage token, and therefore to make appropriate expressions of gratitude. 

Allowable Subject Matter
Claim 4 and parallel claim 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, White (U.S. Patent 9,436,942), discloses elements of claim 1 and parallel independent claim 11, with other elements taught by Linden et al. (U.S. Patent 6,360,254) and Cohen et al. (U.S. Patent Application Publication 2003/0050885), or taken official notice of, as set forth above in the rejections of claims 1 and 11.  However, White does not disclose generating a unique code for the recipient entity; and storing, in memory, the unique code in association with the messaging address associated with the recipient entity, wherein the unique link included in the first message is associated with the unique code for the recipient entity.  Linden and Cohen do not teach these steps, either.  Other prior art has teachings of some relevance, notably Wescoe et al. (U.S. Patent 10,243,904), which teaches hyperlinks personalized to particular users, described as intended recipients (column 8, lines 13-33).  However, Wescoe does not teach the specifics of claims 4 and 14, and there is insufficient motivation to combine Wescoe with the three other references, and with the takings of official notice, to arrive at claimed invention. 

Claim 10 and parallel claim 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, White (U.S. Patent 9,436,942), discloses elements of claim 1 and parallel independent claim 11, with other elements taught by Linden et al. (U.S. Patent 6,360,254) and Cohen et al. (U.S. Patent Application Publication 2003/0050885), or taken official notice of, as set forth above in the rejections of claims 1 and 11.  However, White does not disclose that the digital representation of the value storage token is sent to the messaging address only in response to verifying that the transaction was successfully processed, and no other prior art of record supplies the deficiency of White.

   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sachs (U.S. Patent 6,240,397) discloses a method for transferring, receiving, and utilizing electronic gift certificates.  Cohen et al. (U.S. Patent 7,627,484) is the patent issued on the application published as U.S. Patent Application Publication 2003/0050885, and used in making various rejections under 35 U.S.C. 103.  Cole (U.S. Patent 8,445,816) discloses a modular process list for a welding power supply.  Wescoe et al. (U.S. Patent 10,243,904) disclose determining authenticity of reported user action in cybersecurity risk assessment.  Lin et al. (U.S. Patent 10,402,792) is the patent issued on the application published as U.S. Patent Application Publication 2017/0046651, and used in making several rejections under 35 U.S.C. 103.  Soriano et al. (U.S. Patent 10,915,876) disclose an application program interface for conversion of stored value cards.  Stone et al. (U.S. Patent 11,210,729) disclose systems and methods for providing a customized webpage interface, and is that patent issued on the application published as U.S. Patent Application Publication 2017/0316491, and sed in making several rejections under 35 U.S.C. 103.
Chu et al. (U.S. Patent Application Publication 2005/0165641) disclose a method and system to associate a gift certificate with an email address.  Cole (U.S. Patent Application Publication 2011/0114611) discloses a modular process list for a welding power supply.  Dessert et al. (U.S. Patent Application Publication 2011/0218907) disclose a system and method for creating and managing a shared stored value account associated with a client device.  White (U.S. Patent Application Publication 2013/0246209) is the pre-grant publication of the application later published as U.S. Patent 9,436,942, made of record on the IDS of January 14, 2021, and used as the primary reference in making the 35 U.S.C. 103 rejections above.  Soriano et al. (U.S. Patent Application Publication 2019/0197504) disclose an application program interface for conversion of stored value cards.  Glass et al. (U.S. Patent Application Publication 2019/0392508) disclose a personalized webpage gifting system.  Pronski (U.S. Patent Application Publication 2021/0326819) has been considered for possible double patenting (rejections not made).  Pronski et al. (U.S. Patent Application Publication 2022/0222654) has been considered for possible double patenting (rejections not made).   
The anonymous article, “First Data Releases Additions to eGift SocialSM Marketplace,” discloses a sender, through a social application, selecting which product or virtual gift card the sender would like his or her friend to receive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 19, 2022